Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 8-12, 25, 27, and 32-36 are presented for examination.
Claims 1, 8-9, 25, and 32-33 are amended. 
Claims 2, 4-7, 13-24, 26, 28-31, and 37-48 are canceled.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 6 paragraphs 3 – page 7, filed August 2 2022, with respect to claims 1, 3, 8-12, 25, 27, and 32-36 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1, 3, 8-12, 25, 27, and 32-36have been withdrawn.

Allowable Subject Matter
Claim(s) 1, 3, 8-12, 25, 27, and 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 8-12, 25, 27, and 32-36 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, and 25 …  before initiating the cell selection procedure or the cell reselection procedure, determining an RNA ID of the last or current serving cell based on a ran-NotificationAreainfo portion received in a Suspend Config parameter in an RRC Release message; preferentially selecting a new cell based on the RNA ID of the last or current serving cell, the preferentially selecting comprising: performing a first Storage List Search (SLS) procedure on a first list of candidates which belong to the same RNA as the last or current serving cell; in response to the first SLS procedure being unsuccessful, performing a first Derived Band Search (DBS) procedure on the first list of candidates; in response to the first DBS procedure being unsuccessful, performing a second SLS procedure on a second list of candidates which do not belong to the same RNA as the last or current serving cell; and in response to the second SLS procedure being unsuccessful, performing a second DBS procedure on at least a portion of the second list of candidates having an RNA ID that does not match that of the last or current serving cell; and attempting to obtain an RNA ID of the new cell based on an associated system information value tag matching that stored in an acquisition database maintained by the UE; and in response to determining a match, reusing the RNA ID retrieved from database so as to avoid a decode of System Information from the new cell… and in combination with other limitations recited as specified in claims 1 and 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zee et al. (US Pub. No.: 2019/0014515) discloses a first network is associated with a core network node. The first network is associated with a set of RAN nodes, each RAN node supporting a set of cells. The first network comprises partitioned sets of functionalities, wherein a first set of functionalities belongs to a first network slice supporting the wireless device. The first set of functionalities is separated from another set of functionalities out of a total set of functionalities in the first network. When handling a mobility procedure in a communication network, the wireless device receives a message comprising an indication of one or more network slices supported by each cell of the RAN nodes from a network node and selects a cell for camping on, based on the indication received from the network node, wherein the indication indicates that the cell supports the first slice associated with the wireless device.
Ryu et al. (US Pub. No.:  2020/0329455) discloses a base station receives, from an access and mobility management function (AMF), core network assistance information to assist radio access network (RAN) paging. The core network assistance information indicates that first paging occasions are conflicted with second paging occasions for a wireless device. Based on the core network assistance information a RAN paging adjustment of the first paging occasion is determined. A radio resource control (RRC) message is sent to the wireless device. The RRC message is for a transition the wireless device from an RRC connected state to an RRC inactive state. The RRC message comprises a parameter indicating the RAN paging adjustment. A RAN paging message based on the RAN paging adjustment is sent to the wireless device. A second RRC message to request a connection resuming with the wireless device is received from the wireless device.
Edara et al. (US Patent No.: 9,125,146) discloses approaches enable a service such a network optimization service of a computing device (e.g., a mobile phone, table computer, etc.) or other electronic device to monitor certain conditions of the device, such as device location, to determine a region in which the device is operating in. The device location can be used to determine a region in which the device is operating, and based at least on that region, a group of frequencies (e.g., a band group) including at least a subset of band frequencies and technologies that the device supports can be determined. The device can then search bands/technologies from the band group to determine a network provider (e.g., a public land mobile network (PLMN)) from which to gain telecommunication service access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469